Citation Nr: 1501663	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran was afforded a video conference hearing in December 2010 before the undersigned.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  An additional VA examination appointment and VA outpatient treatment records are located in Virtual VA.  

This claim was previously remanded by the Board in May 2011 and May 2014.  The requirements of the latter remand were not fulfilled and therefore the case must be remanded again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's May 2014 remand the RO was directed to schedule a VA examination with a sleep specialist.  June 2014 e-mail correspondence shows that the VA medical facility to which the Veteran's examination was referred did not have a sleep specialist or access to a contract specialist who could perform the examination in a timely fashion.  Therefore, the examination was cancelled and the Veteran was scheduled for an examination with an otolaryngologist.  

While it may be difficult to schedule the appellant for an examination by a sleep specialist the United States Court of Appeals for Veterans Claims has made clear that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Hence, as the directives of May 2014 remand were not fulfilled the Board must return the issue of entitlement to sleep apnea to the RO.  

On remand, the Veteran must be afforded a VA examination with a sleep specialist, who has the knowledge and experience necessary to address the Veteran's claim of entitlement to sleep apnea to include secondary to diabetes mellitus.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran must be afforded an examination with a sleep specialist.  The claims folder, access to Virtual VA and VBMS records, and a copy of this remand must be provided to the sleep specialist for review.  The sleep specialist must conduct any indicated tests and studies.  The sleep specialist must opine as to whether it is at least as likely as not (50 percent or more) that the Veteran's sleep apnea is due to service.  If not, then the sleep specialist must opine as to whether it is at least as likely as not (a) due to or (b) aggravated (permanently worsened) by diabetes mellitus.  The examining sleep specialist is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The sleep specialist is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he is competent to state that he has had problems sleeping since active duty, as well as state what others have told him concerning any snoring habits while sleeping.  The sleep specialist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  A complete rationale for any opinion should be obtained.  

The sleep specialist's qualifications in sleep medicine must be noted in the examination report.  

If the requested opinion cannot be rendered without resorting to speculation, the sleep specialist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the sleep specialist, i.e., additional facts are required, or the sleep specialist does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO must readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

